Exhibit 10.35




SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


This Separation Agreement and Release of all Claims (the "Agreement") is made
and entered into by and between Convergys Corporation for itself and on behalf
of its subsidiaries and related entities (collectively referred to as
"CONVERGYS") and Marge Connelly (“EMPLOYEE”).


WHEREAS, EMPLOYEE has resigned her employment and effective December 15, 2017
(“Termination Date”), EMPLOYEE will cease to be employed by CONVERGYS; and


WHEREAS, the parties desire to resolve any and all issues related to EMPLOYEE’s
employment and separation from employment with CONVERGYS;


NOW, THEREFORE, in consideration of the mutual promises in this Agreement, the
parties agree and covenant as follows:


1.
Separation Payment - Consideration. In exchange for the promises and releases of
EMPLOYEE, CONVERGYS agrees to pay EMPLOYEE the following payments:



A.)
$1,150,000 less applicable withholdings (which constitutes one year of base pay
and one year of AIP bonus at target for 2017).

B.)
A pro-rated AIP bonus for January 1, 2017 through December 15, 2017, based on
elapsed days and actual performance, less applicable withholdings and payable
after the end of the performance period, at the same time as all other
participants (March, 2018). Payment and amount governed by AIP plan terms.



The payment in 1(A) above shall be made in two separate payments as follows:
$540,000 (less applicable withholdings) payable on the first payroll date that
is 10 business days after the date the Agreement becomes effective and
irrevocable; and $610,000 (less applicable withholdings) payable on the first
payroll date that is 6 months after the separation date of December 15, 2017.


Additionally, CONVERGYS agrees that the Performance Restricted Stock Unit Award
(PRSUs) granted to EMPLOYEE effective 2/23/2015 under the Performance Restricted
Stock Unit Award Agreement shall be prorated and settled in accordance with the
formula set forth in Paragraph 5(b) of the PRSU Agreement.   The Time-Based
Restricted Stock Unit Award (TRSUs) granted to EMPLOYEE effective 2/23/2015
under the Time-Based Restricted Stock Award Agreement shall be prorated and
settled in accordance with the formula set forth in Paragraphs 3 and 6 of the
TRSU Agreement. 




Notwithstanding the immediately preceding paragraphs, no such payments will be
made to EMPLOYEE unless the EMPLOYEE has signed and returned this Agreement to
CONVERGYS and the Agreement has become effective and irrevocable in accordance
with its terms, no later than the date that is fifty-five (55) calendar days
following the Termination Date.
    
EMPLOYEE acknowledges that such consideration is in exchange for EMPLOYEE’s
separation and release and is not otherwise owed to EMPLOYEE.


2.    Release and Affirmations. In consideration of the payment set forth in
Section 1, EMPLOYEE, and EMPLOYEE’s heirs and estate, release CONVERGYS, and
each of their stockholders, respective directors, employees, agents,
representatives, successors, and assigns from any and all claims, liabilities,
promises, agreements, and lawsuits (including claims for attorneys’ fees, costs,
back pay, front pay, benefits, and punitive and compensatory damages) of any
nature, including those:






        
2017


    


YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS DOCUMENT.

--------------------------------------------------------------------------------




 
(a) asserting individual liability and/or claims under the Company’s policies or
benefit plans (except a claim for any vested pension or vested share benefit),


(b) arising from or related to EMPLOYEE’s employment with CONVERGYS and
EMPLOYEE’s separation from employment, including any and all claims of race,
color, sex, national origin, ancestry, religion, disability, age or other
discrimination, harassment, or retaliation under the laws of the States of Ohio
and North Carolina or any other state or district, Title VII of the Civil Rights
Act of 1964, 42 USC Section 2000e (and sections following), the Employee
Retirement Income Security Act, 29 USC Section 1001 (and sections following),
the Reconstruction Era Civil Rights Act, 42 USC Section 1981 (and sections
following), the Age Discrimination in Employment Act (“ADEA”), 29 USC Section
621 (and sections following), the Americans with Disabilities Act, 42 USC
Section 12101 (and sections following), the Family and Medical Leave Act, 29 USC
Section 2601 (and sections following), the Worker Adjustment and Retraining
Notification Act, 29 USC Section 2100 (and sections following), the
Sarbanes-Oxley Act, 15 USC Section 7201 (and sections following), the
Occupational Safety and Health Act, 29 USC Section 651 (and sections following),
and the amendments to such laws, as well as any related statute of any state or
district, and/or,


(c) based on a theory of breach of contract, promissory estoppel, wrongful
termination, personal injury, defamation, loss of consortium, distress,
humiliation, loss of standing and prestige, public policy, or any other tort,
whether such claims are known or unknown, which EMPLOYEE now has or claims to
have against CONVERGYS for circumstances arising out of or connected with
EMPLOYEE’s employment with CONVERGYS, EMPLOYEE’s separation, or any other event
or circumstance occurring prior to the revocation date for this Agreement, and
also including any claims that may depend upon the identity (whether known or
unknown to EMPLOYEE) of CONVERGYS’ selection of anyone to perform some or all of
the duties formerly performed by EMPLOYEE.


EMPLOYEE agrees to immediately withdraw any lawsuit EMPLOYEE may have already
filed against CONVERGYS, and agrees not to file any lawsuit against CONVERGYS in
the future with respect to any claim released under this Agreement. EMPLOYEE
waives any right to re-employment with CONVERGYS, and agrees that CONVERGYS may
reject any application EMPLOYEE makes for re-employment without any liability.


EMPLOYEE affirms that EMPLOYEE has been paid and/or has received all leave (paid
or unpaid), compensation, wages, bonuses, commissions, and/or benefits to which
EMPLOYEE may be entitled and that no other leave (paid or unpaid), compensation,
wages, bonuses, commissions and/or benefits are due to EMPLOYEE, except as
provided in this Agreement. EMPLOYEE further affirms that EMPLOYEE has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act.


1.
Confidentiality.



a)EMPLOYEE acknowledges that in the course of employment with CONVERGYS,
EMPLOYEE has been entrusted with or obtained access to information proprietary
to CONVERGYS with respect to the following (the “Information”): the organization
and the management of CONVERGYS; the names, addresses, buying habits and other
special information regarding past, present, and potential customers, employees,
and suppliers of CONVERGYS; customer and supplier contracts and transactions or
price lists of CONVERGYS and suppliers; products, services, programs, and
processes sold, licensed, or developed by CONVERGYS; technical data, plans, and
specifications, present and/or future development projects of CONVERGYS;
financial and/or marketing data respecting the conduct of the present or future
phases of business of CONVERGYS; computer programs,




        
    
2



--------------------------------------------------------------------------------




systems, and/or software; ideas, inventions, trademarks, business information,
know-how, processes, improvements, designs, redesigns, discoveries, and
developments of CONVERGYS; customer requirements; requests for proposals;
responses to requests for proposals; CONVERGYS sales and marketing materials and
other information considered confidential by CONVERGYS, or customers or
suppliers of CONVERGYS.


EMPLOYEE agrees to continue to retain the Information in absolute confidence and
not to disclose the Information to any person or organization except persons
within CONVERGYS who have a need to know. EMPLOYEE agrees that if, despite the
representation set forth below in Section 4 that EMPLOYEE has returned all
CONVERGYS property, EMPLOYEE discovers that EMPLOYEE has retained any
Information in tangible form, including any copies, EMPLOYEE will inform
CONVERGYS and return such Information.
  
b)In consideration of the amounts to be paid EMPLOYEE pursuant to Section 1
above, EMPLOYEE agrees that it is reasonable and necessary for the protection of
the goodwill and business of CONVERGYS that EMPLOYEE make the covenants
contained in this Section 3, and that CONVERGYS will suffer irreparable injury
if EMPLOYEE engages in conduct prohibited by this Section 3. EMPLOYEE represents
that EMPLOYEE has thoroughly reviewed the terms of these covenants and
acknowledges that, unless specifically noted, this Agreement does not supersede
or extinguish EMPLOYEE’s preexisting confidentiality and other obligations to
CONVERGYS.
 
c)EMPLOYEE agrees not to disparage or act in any manner which may damage the
business of CONVERGYS or which would adversely affect the goodwill, reputation,
and business relationships of CONVERGYS with the public generally, or with any
of its customers, suppliers, or employees.


d)EMPLOYEE expressly acknowledges that any breach or violation of any of the
covenants made by EMPLOYEE in this Section 3 will cause immediate and
irreparable injury to CONVERGYS and that in the event of a breach or threatened
or intended breach of this Agreement by EMPLOYEE, CONVERGYS, in addition to all
other legal and equitable remedies available to it, will be entitled to
injunctions, both preliminary and temporary, and restraining orders, enjoining
and restraining such breach or threatened or intended breach.
    
4.    Return of CONVERGYS Property. EMPLOYEE certifies that EMPLOYEE has
delivered to CONVERGYS or caused to be delivered to CONVERGYS the following:


a)all CONVERGYS equipment and property (cell phone, laptop, etc.) and all
documents or other tangible materials (whether originals, copies, or abstracts,
and including, without limitation, price lists, question guides, outstanding
quotations, books, records, manuals, files, sales literature, training
materials, calling or business cards, credit cards, customer lists or records,
correspondence, computer printout documents, contracts, orders, messages, phone
and address lists, memoranda, notes, work papers, agreements, drafts, invoices
and receipts) which in any way relate to CONVERGYS’ or its affiliates’ business
and were furnished to EMPLOYEE by CONVERGYS or its affiliates or were prepared,
compiled, used, or acquired by EMPLOYEE while employed by CONVERGYS, excluding
personal items paid for by EMPLOYEE;
 
b)all keys, combinations, badges and access codes to the premises, facilities,
and equipment of CONVERGYS and/or its affiliates (including without limitation,
the offices, desks, storage cabinets, safes, data processing systems, and
communications equipment), whether furnished to EMPLOYEE by CONVERGYS or its
affiliates. The above reference includes any personal property, equipment, or
documents prepared, used, or acquired by EMPLOYEE with funds expended by




        
    
3



--------------------------------------------------------------------------------




CONVERGYS or its affiliates while EMPLOYEE was employed by CONVERGYS, excluding
personal items paid for by EMPLOYEE; and


c)all monies owed by EMPLOYEE to CONVERGYS for whatever reason.


1.
Remedies. The parties expressly acknowledge that any breach or violation of any
of the covenants and agreements made in this Agreement, will cause immediate and
irreparable injury to the other party and that in the event of a breach or
threatened or intended breach of this Agreement, the non-breaching party, in
addition to all other legal and equitable remedies available to it, will be
entitled to injunctions, both preliminary and temporary, and restraining orders,
enjoining and restraining such breach or threatened or intended breach.



2.
General.



a)This Agreement constitutes the entire agreement and understanding of the
parties regarding its subject matter and supersedes all prior agreements,
arrangements, and understandings with EMPLOYEE, except any Non-Disclosure and
Non-Competition Agreement signed by EMPLOYEE, which remains in full force and
effect. This Agreement may be amended or modified only by a writing signed by
the parties.


b)No waiver with respect to any provision of this Agreement will be effective
unless in writing. The waiver by either party of a breach of any provision of
this Agreement by the other will not operate or be construed as a waiver of any
other or subsequent breach.


c)In the event of any action or proceeding regarding this Agreement, the
prevailing party, in addition to all other legal or equitable remedies
possessed, will be entitled to be reimbursed for all costs and expenses,
including reasonable attorneys’ fees, incurred by reason of such action or
proceeding.
    
d)The section headings contained in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.


e)This Agreement will be binding upon and inure to the benefit of CONVERGYS, its
subsidiaries, affiliates, successors and assigns, and EMPLOYEE, EMPLOYEE’s heirs
and personal representatives.


f)EMPLOYEE agrees to keep confidential, and will not disclose or reveal, the
existence or the terms and conditions of this Agreement, except to EMPLOYEE’s
spouse, counsel, or investment or tax consultant, on whose behalf EMPLOYEE also
promises confidentiality.


g)EMPLOYEE acknowledges that:


(i)
EMPLOYEE was given 21 days to consider this Agreement, that EMPLOYEE may revoke
this Agreement within (seven) 7 days after signing it by providing CONVERGYS
with notice of revocation, c/o Judi Summerlin, 201 East Fourth Street,
Cincinnati, OH 45202, 513-784-5490 (facsimile), and that, in the event of such
revocation, CONVERGYS will have no obligations under Section 1 of this
Agreement;

 
(ii)
EMPLOYEE has not been pressured, coerced, or otherwise forced to execute this
Agreement and EMPLOYEE is entering into this Agreement voluntarily;







        
    
4



--------------------------------------------------------------------------------




(iii)
EMPLOYEE has not relied upon any statement or promise made by or on behalf of
CONVERGYS that is not contained in this Agreement;



(iv)
EMPLOYEE understands this Agreement;



(v)
EMPLOYEE understands and intends that this Agreement fully and completely
releases CONVERGYS from any claims EMPLOYEE may have;

 
(vi)
the consideration EMPLOYEE is to receive from CONVERGYS constitutes
consideration to which EMPLOYEE is not entitled without execution of this
Agreement, and;



(vii)
EMPLOYEE understands EMPLOYEE’s right, and has been advised, to discuss this
Agreement with EMPLOYEE’s private attorney.



h)    The laws of the State of Ohio shall govern this Agreement without giving
effect to conflicts of law provisions.


Convergys Corporation




By:/s/ Jarrod Pontius                        By:/s/ Marge Connelly        
Marge Connelly


Date: December 15, 2017                    Date:/s/ December 18, 2017        




            










        
    
5

